Citation Nr: 1130382	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  06-06 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD).

2. Entitlement to service connection for a disability manifested by blood in the stool.

3. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a bilateral foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to June 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2009, a Travel Board hearing was held before the undersigned.  In April 2009, the case was remanded for additional development.  

The matter of entitlement to service connection for residuals of a right foot injury based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1. GERD and a disability manifested by blood in the stool were not manifested in service, and a preponderance of the evidence is against a finding that either disability is related to the Veteran's service.

2. An unappealed August 1982 rating decision denied service connection for residuals of a left foot injury based essentially on findings that it was not demonstrated in service, and that there was no evidence that it was related to his service, and denied service connection for residuals of a right foot injury essentially because there was no evidence of a right foot disability residual from the Veteran's right foot complaints (right heel pain) in service; subsequent unappealed rating decisions, most recently in December 1998, continued the denial.

3. Evidence received since the December 1998 rating decision does not include any new evidence that tends to show that the Veteran has a left foot disability that is a residual of an injury in service, or is otherwise related to his service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for residuals of a left foot injury; and does not raise a reasonable possibility of substantiating the claim.

4. Evidence received since the December 1998 rating decision includes evidence not of record at the time of that decision which suggests that the Veteran has a medical diagnosis of a disability residual from a right foot injury; relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a right foot injury; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1. Service connection for GERD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2. Service connection for a disability manifested by blood in the stool is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3. New and material evidence has not been received, and the claim of service connection for residuals of a left foot injury may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4. New and material evidence has been received, and the claim of service connection for residuals of a right foot injury may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Veteran's service connection claims, he was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A February 2005 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An August 2008 also informed the appellant of disability rating and effective date criteria.  

Regarding the Veteran's claim to reopen a claim of service connection for residuals of a bilateral foot injury, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The Veteran was advised of VA's duties to notify and assist in the development of this matter.  While he did not receive complete notice prior to the initial rating decision, August 2008 and May 2009 letters provided certain essential notice prior to the readjudication of his claim.  Specifically, they provided notice that complied with Kent and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  They also informed him of disability rating and effective date criteria.  September 2008, October 2008 and November 2009 supplemental statements of the case (SSOCs) readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  In November 2001, the San Diego VA Medical Center (VAMC) stated that they did not have any records for the Veteran (however, as will be discussed below, the record does include June to July 1982 treatment records from the San Diego VAMC).  In January 2002, a request for medical records was addressed to Dr. S.P., at 6555 Chippewa Street, St. Louis, Missouri.  In response, that office advised the RO that the Veteran had never been seen at that location, and that requests for medical records from Dr. S.P. should be addressed to the Washington University, School of Medicine.  An address was obtained from the phone book (see undated Report of Contact), and another request for Dr. S.P.'s medical records was resubmitted to the Washington University, School of Medicine.  This letter was returned in April 20002 with a note on the envelope that Veteran had never been seen there.  Attempts were also made to secure private treatment records from Dr. J.O.; in June 2002, the Veteran was advised that the RO would attempt once more to request such records, and that if evidence was not received within 30 days from the date of their letter, his claim would be decided based on the evidence of record.  No response was received from Dr. J.O. or the Veteran.  In April 2009, the Veteran's claims were remanded to secure treatment records from Magma Copper Company in Superior, Arizona, as the Veteran had indicated he had received treatment from that facility from 1975 to 1979, for a variety of ailments, including stomach problems and foot problems.  In June 2009, the Veteran reported that the Magma Copper Company was closed and treatment records from that facility were unavailable.  See June 2009 report of contact.  

The RO did not arrange for a VA examination/opinion as to any of the claims decided herein because such was not necessary.  Absent any competent (medical) evidence suggesting that the Veteran's claimed disabilities may be related to his service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  Furthermore, with respect to the Veteran's claim to reopen a claim of service connection for residuals of a left foot injury, the Board notes that the duty to assist by arranging for a VA examination is not triggered unless new and material evidence is presented or received.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  The Veteran has had ample opportunity to respond/supplement the record, and he has not alleged that notice in this case was less than adequate.  He has also not identified any pertinent evidence that remains outstanding.  VA's duty to assist in the matters addressed on the merits is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection for GERD and for a disability manifested by blood in the stool.

The Veteran's STRs, including his April 1974 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnoses related to GERD or blood in the stool.  On April 1974 service separation physical examination, the Veteran's digestive system (abdomen and viscera) was normal on clinical evaluation.  In an associated report of medical history, the Veteran denied having or having ever had frequent indigestion; stomach, liver, or intestinal trouble; piles or rectal disease; and kidney stones or blood in his urine.  In June 1974, he certified that since his April 1974 service separation physical examination, there had not been any changes in his medical condition.

Postservice treatment records include records from various VAMCs and private healthcare providers.  The Veteran's June 1982 to July 1982 treatment records from the San Diego VAMC, and December 1983 to May 1987 treatment records from the Big Spring VAMC, are silent for any complaints, findings, treatment, or diagnoses related to GERD or blood in the stool.  

November 1998 to September 2001 treatment records from the St. Louis VAMC show that in April 2000, the Veteran's rectum was examined.  In June 2000, he was noted to have an active problem of blood in the stools; melena was assessed.  It was also noted that he was scheduled for a gastrointestinal appointment in July 2000; however, the next record of treatment was not until September 2000 (and was for non-gastrointestinal complaints).  

September 2003 to April 2005 treatment records from the Coatesville VAMC note the Veteran's history of GERD.  In January 2004, he reported that his bloody stools were improving with no abnormal indications in his last three stools.  It was noted that he had been referred to the Philadelphia VAMC for treatment of these symptoms and had polyps removal.  In August 2004, it was noted that the Veteran had been complaining of black stools for six years.  In January 2005, it was noted that he had had problems with constipation/hemorrhoids for six years and was not taking any medication for GERD.  

March 2004 to May 2004 treatment records from the Philadelphia VAMC note that polyps were excised from the Veteran's rectum and sigmoid colon in January 2004.  He had a history of hemorrhoids with rectal burning and straining, and intermittent constipation.

January 2004 to January 2005 treatment records from the Wilmington VAMC show that in January 2005, the Veteran was seen in the surgical clinic for the removal of hemorrhoids.  He complained of practically constant bleeding with bowel movements for the past six years.  On examination, there was a mucosal lesion on his anus.  The etiology was uncertain.

May 2006 to January 2008 private treatment records from French Creek Family Medicine show treatment for GERD and for blood in the stool.  In an August 2006 letter, Dr. M.J.V., a surgeon, reported that the Veteran had returned to his office for follow up following a hemorrhoidectomy in July 2006; he reported that the bleeding the Veteran had experienced for seven year had resolved.  The Veteran did still experience some bleeding postoperatively with bowel movements, but Dr. M.J.V. stated this was to be expected.

September 2006 to October 2006, and October 2008 to January 2009 private treatment records from the Veteran's chiropractor, R.S.L., are silent for any complaints, findings, treatment, or diagnoses related to GERD or blood in the stool.  
At the January 2009 Travel Board hearing, the Veteran testified that during service he suffered from stomach troubles, but did not seek medical treatment for his symptoms, which included loss of appetite, nausea/vomiting, and blood in his stool.  He also testified that he has experienced and been treated for these symptoms continuously since service.

The foregoing evidence suggests that the Veteran does have GERD and a disability manifested by blood in the stool, for which service connection may be granted if it is established that such disabilities are related to his service.  However, there is no competent evidence in the record that relates any of these disabilities to his service.  Private and VA treatment records only report the treatment and diagnoses of GERD and blood in the stool/melena/hemorrhoids, and do not include opinions relating such disabilities to the Veteran's service.  

The only evidence of a nexus between the Veteran's GERD and blood in his stools and his service is in the assertions by the Veteran himself, but he has not offered any explanations as to how these disabilities may be related to his service.  Unexplained assertions by the Veteran that his disabilities are related to his service without manifestation in service or continuity postservice have no probative value.  Medical causation, to include the question of whether a disability first manifested many years postservice may be related to service, is a complex medical question.  The Veteran does not cite to any medical texts or treatises that support his allegation of service causation; and he does not offer any explanation of rationale for such theory.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

The Board notes that at the January 2009 Travel Board hearing, the Veteran testified he suffered from stomach troubles (which included loss of appetite, nausea/vomiting, and blood in his stool) in service, but did not seek treatment for these symptoms in service, and noted that he has suffered from these symptoms continuously since service.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  As was explained above, however, there is no corroborating evidence that he experienced stomach troubles in service.  Although he testified that he did not seek treatment for his stomach problems in service and thus there would be no record of stomach troubles in service, it is significant to note that at separation from service his digestive system was normal and he specifically reported that he did not have and had never had frequent indigestion; stomach, liver, or intestinal trouble; piles or rectal disease; and kidney stones or blood in urine.  Such records belie his more recent reports that he had stomach problems in service.

Similarly, the evidence of record is against a finding that that the Veteran has suffered from GERD and blood in his stools continuously since service.  His VA treatment records that span the years from 1982 to 1987 are silent for any complaints, findings, treatment, or diagnosis related to a stomach disorder.  They do, on the other hand, reflect treatment for a variety of other complaints, suggesting that when he had a medical problem he sought medical attention.  Complaints of blood in his stool and GERD were not recorded until 2000 and 2003, respectively, and it is significant to note that during the course of the Veteran's treatment for blood in his stools from 2004 to 2006, he reported on several different occasions that he had experienced black stool/blood in his stools for six to seven years (and not since service).  The Board notes that lay statements made in connection with medical treatment may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Therefore, the Board finds the Veteran's assertions of continuity of stomach symptoms since service to be self-serving (compensation-driven) and not credible.

The preponderance of evidence is against the Veteran's claims of service connection for GERD and for a disability manifested by blood in the stool.  In such a situation, the benefit of the doubt doctrine does not apply, and the claims must be denied.

New and material evidence - Service connection for residuals of a bilateral foot injury.

An August 1982 rating decision denied the Veteran's claim of service connection for residuals a left foot injury, finding that such disability was not shown in (and was unrelated to) service.  It also denied the Veteran's claim of service connection for residuals of a right foot injury, finding that his right foot complaints in service represented an acute problem that resolved, and that there was no residual disability for which service connection could be established.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  Subsequent unappealed rating decisions, most recently in December 1998, continued the denial, finding that new and material evidence had not been submitted to reopen the Veteran's claims.  The December 1998 rating decision is the most recent final decision in the matter of service connection for residuals of a bilateral foot injury.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.

The evidence of record in December 1998 included the Veteran's July 1982 VA Form 21-2156, original claim of service connection, wherein he stated that he injured his left foot in 1973; his STRs; and June 1982 to July 1982 treatment records from the San Diego VAMC.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis related to the left foot, to include the treatment of a left foot injury in service.  They do show that in January 1973, he complained of pain along the bottom of his right heel.  He was advised to use soft padding on the bottom of his shoes.  In February 1973, he was given salicylic acid plaster to treat a callous on his heel.  Subsequent STRs are silent for any additional treatment related to the right foot, and on April 1974 service separation physical examination, the Veteran's feet were normal on clinical evaluation.  In an associated report of medical history, he denied having or having ever had foot trouble.  In June 1974, he certified that since his April 1974 service separation physical examination, there had not been any changes in his medical condition.

June and July 1982 treatment records from the San Diego VAMC show that in June 1982, the Veteran complained of left foot pain, particularly when jogging.  A possible strain was assessed.  In July 1982, he complained of pain in his left Achilles tendon, particularly when walking down hills.  Achilles tendonitis was assessed, and based on X-ray findings, it was also noted that the Veteran might have coalition of the talocalcaneal joint.
Evidence received since the December 1998 rating decision includes December 1983 to May 1987 treatment records from the Big Spring VAMC, November 1998 to September 2001 treatment records from the St. Louis VAMC, September 2001 to December 2001 private treatment records from Lebanon Chiropractic Clinic, September 2003 to April 2005 treatment records from the Coatesville VAMC, March 2004 to May 2004 treatment records from the Philadelphia VAMC, January 2004 to January 2005 treatment records from the Wilmington VAMC, May 2006 to January 2008 private treatment records from French Creek Family Medicine, and September 2006 to October 2006, and October 2008 to January 2009 private treatment records from R.S.L., D.C.  These records show that in December 1983, the Veteran reported a history of arthritis and possible heel spur in his left foot.  He further reported that he was told by the San Diego VAMC that he would need corrective surgery.  Several weeks later, also in December 1983, he reported that he was told in service that he would need left foot surgery.  An X-ray of his left foot showed that it was intact with normal appearing osseous and articular structures, and no soft tissue lesions.  No left foot abnormalities were shown.

In September 2001, the Veteran reported to his private chiropractor that his feet got cold in service and had been bothering him ever since; no diagnosis was provided  [Notably, service connection for frostbite of both feet was denied by an October 2002 rating decision.]  

More recent treatment records reflect occasional complaints of pain and numbness in both of the Veteran's feet.  In November 2003, he was noted to have tendonitis in both feet, and although October 2008 to January 2009 private treatment records from R.S.L., D.C. are silent for any specific complaints or treatment related to the Veteran's feet, physical examinations of his right and left foot show that he has tenderness and or pain in their calcaneus areas.

At the January 2009 Travel Board hearing, the Veteran testified he injured both his feet when he fell down a hill in service, but because this injury occurred during basic training, he did not seek treatment out of fear that he would have to retake the training.

Reopening of the Claim - Left Foot

Because the Veteran's claim of service connection for a left foot injury was previously denied based essentially on findings that it was not shown in service, and that there was no evidence to suggest that it was related to his service (to include the fact that his STRs did not show a left foot injury in service, as alleged), for evidence to be new and material, it would have to tend to show that the Veteran's left foot disability had its onset in service (or that he sustained a left foot injury in service) or is otherwise related to his service.  

The Veteran's various post-1982 VA and private treatment records are new as they were not previously of record; however, they are not material as they do not relate the Veteran's current left foot disability to his service, nor do they tend to show that he sustained a left foot injury in service.  The Veteran's allegation noted in various treatment records and during the January 2009 Travel Board that he sustained a left foot injury in service is cumulative of allegations made at the time of the August 1982 rating decision and subsequent December 1998 rating decision (and considered in the prior rating decisions); therefore, it is not new.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Since this evidence is not new, it is not necessary to determine whether it is material.

In summary, there is no new evidence that relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for residuals of a left foot injury; hence, the additional evidence received does not raise a reasonable possibility of substantiating such claim, and is not material.  The preponderance of the evidence is against the Veteran's claim to reopen; therefore, it must be denied.

Reopening of the Claim - Right Foot

The Board finds that the evidence received since the December 1998 rating decision, as it relates to the Veteran's right foot, is new and material because it was not before agency decision-makers at that time, and directly addresses the unestablished fact necessary to substantiate the Veteran's claim of service connection for residuals of a right foot injury.  Specifically, the claim was denied in August 1982 based essentially on a finding there was no current medical diagnosis of residuals of a right foot injury for which service connection could be granted.  Subsequent rating decisions, most recently in December 1998, continued the denial on the same basis.  Evidence received since the December 1998 rating decision includes a November 2003 VA treatment record wherein tendonitis is diagnosed.  Furthermore, although no diagnosis is provided, private treatment records from R.S.L., D.C., note that the Veteran has pain and or tenderness along the calcaneus area of his right foot (and was treated for right heel pain in service).  As these treatment records address the basis for the prior denial of the Veteran's claim, the Board finds that the additional evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a residuals of a right foot injury, and therefore raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").   Thus, the additional evidence received is new and material and is sufficient to reopen the claim of service connection for residuals of a right foot injury.


ORDER

Service connection for GERD is denied.

Service connection for a disability manifested by blood in the stool is denied.

The appeal to reopen a claim of service connection for residuals of a left foot injury is denied.

The appeal to reopen a claim of service connection for residuals of a right foot injury is granted.


REMAND

The RO denied the Veteran's the instant claim of service connection for residuals of a right foot injury on the basis that new and material evidence had not been received to reopen the claim following a prior final denial.  The Board's decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's claim of service connection for a residuals right foot injury on its merits, and he has not waived his right to RO initial consideration, the Board finds that a remand for the RO to adjudicate the Veteran's claim in the first instance is necessary.

Accordingly, the case is REMANDED for the following:

The RO should review the entire record and arrange for any further development warranted (to specifically include a VA examination to determine the nature and likely etiology of the Veteran's right foot disability, specifically whether it is related to injury in service).  Then the RO should readjudicate the claim of service connection for residuals of a right foot injury de novo.  If it remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


